Citation Nr: 1744830	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  15-14 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service in the United States Marine Corps from December 1964 to January 1967.  He served in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In September 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of his hearing  has been associated with the claims file.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has determined that a PTSD claim cannot be limited to a PTSD diagnosis alone, but "must rather be considered a claim for any mental disorder that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has therefore recharacterized the issue as noted on the first page of this decision and will analyze the Veteran's current claim under this framework.  


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran has a diagnosis of an acquired psychiatric disorder, to include PTSD, in accordance with VA regulations.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A letter dated in December 2012 discussed the evidence necessary to support a claim of entitlement to service connection for PTSD.  The Veteran was also informed of the allocation of responsibilities between himself and VA and of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service and VA records have been obtained and associated with the record.  The Veteran was afforded the opportunity to testify before the undersigned.  VA examinations have been conducted; the Board finds that the examination reports are adequate for the purpose of deciding this claim, in that the examiners reviewed the record and history prior to providing a comprehensive discussion of the bases of their conclusions.  

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

The Veteran seeks service connection for an acquired psychiatric disorder, specifically PTSD.  He maintains that events during service are the cause of his claimed psychiatric disorder.  These include an incident when a corpsman accidently killed a fellow service member by shooting him through the heart; the death of a friend who volunteered for patrols; and going on convoys, during which service members received and returned enemy fire.  He has testified that during his time in Vietnam, he experienced fear of hostile military activity.  He and his wife have stated that he has experienced distressing dreams for many years.  

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in service.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The requirements for establishing service connection for PTSD are more specific than those for establishing service connection for other psychiatric disabilities.  To establish service connection for PTSD, the evidence must satisfy three basic elements: 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), (f).  

Additionally, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010).  

In this case, VA has conceded the Veteran's claimed stressors.  Thus, the pertinent question is whether there is a diagnosis of PTSD based on the in-service stressors reported by the Veteran.

On VA examination in March 2013, the Veteran's history was reviewed and reported in detail by the examiner.  This included pre-military, military, and post-military family, psychosocial, and employment histories.  He concluded that there was no diagnosis of a mental disorder.   He acknowledged that the Veteran's reported stressors were adequate to support a diagnosis of PTSD, and that they were each related to the Veteran's fear of hostile military or terrorist activity.  He also indicated that the traumatic events were persistently re-experienced in the form of recurrent distressing dreams, and that he had persistent symptoms of increased arousal in the form of difficulty falling or staying asleep.  He noted the Veteran's report of chronically disturbed sleep for more than 40 years, with recurring nightmares.  He further noted the Veteran's report of obtaining approximately seven or eight hours of sleep per night, and that he usually felt fine with regard to energy with the exception of sluggishness after experiencing a bad dream.  

The VA examiner indicated that the Veteran did not exhibit persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  In that regard, he noted that although the Veteran reported that he avoided watching war movies, he indicated that he did read material about the military, and stated that he could watch the military channel.  The examiner also indicated that the Veteran denied chronic irritability or problems with anger, symptoms of anhedonia and amotivation, problems with concentration and memory.  He concluded that the Veteran did not meet the full criteria for a diagnosis of PTSD.  He specified that the Veteran did not endorse sufficient symptoms to meet the criteria for avoidance behaviors or hyperarousal symptoms.  

On VA examination in March 2016, a different examiner also concluded that the Veteran did not have a diagnosis of PTSD or any other mental disorder.  This examination also included a careful review of the Veteran's psychosocial and employment history from the time prior to his military service to the present.  His military stressors were considered.  His successful post-military employment history was noted in detail, the Veteran reporting that he retired in 2013 at the age of 70.  The examiner stated that the Veteran did not meet criteria for PTSD or for any other mental health disorder, either related to or not related to his military service.  She noted that he had a few subclinical symptoms, but that they had not affected social or occupational functioning, both of which were excellent.  She indicated that the results of the current examination were highly consistent with the results of the first 2013 examination, at which the Veteran was also found to have no mental health disorder.  She pointed out that the Veteran had never been diagnosed with or treated for any mental health disorder.  She acknowledged the Veteran's report of avoiding war movies and stories, but noted that the Veteran reported infrequent nightmares and generally getting eight hours of sleep a night.  She indicated that the Veteran had stated, "I can't think of any other specific mental health symptoms.  The war movies and things like that can be a trigger to a bad dream and so I know to avoid it."  

After careful consideration of the evidence, the Board finds that service connection for PTSD is not warranted.  In this regard, the Board notes that a key element to establishing service connection is to show that Veteran has the claimed disability that meets the diagnostic criteria in accordance with the controlling VA regulation.  This element may only be shown through evidence of a diagnosis of PTSD.  

The examiners who performed the 2013 and 2016 VA examinations conducted detailed clinical interviews and reviewed the record in reaching their conclusion that a diagnosis of PTSD was not appropriate.  These examiners carefully explained why the Veteran's symptoms did not comport with a diagnosis of PTSD.  In assigning high probative value to the VA examiners' opinions, the Board notes that each had the claims file for review, specifically discussed evidence contained in the claims file including the contemporaneous service treatment records, obtained a history from the Veteran, conducted a complete examination which included a focused clinical interview, and offered detailed rationale with discussion of the Veteran's history and the findings of the examination in application to their conclusions.  There is no indication that these VA examiners were not fully aware of the Veteran's history or that they misstated any relevant fact.  The Board thus finds the VA examiners' opinions to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

To the extent that the Veteran claims that he has PTSD, the Board observes that while he is competent to describe symptoms and when they occurred, he is not competent as a lay person to ascribe a diagnosis to those symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus, in determining whether he has PTSD, the Board places far more probative weight on the clinical findings of the VA examiners who conducted full and comprehensive assessments prior to rendering their conclusions.  

The Board has also concluded that service connection is not warranted for any other acquired psychiatric disorder.  In this regard, the VA examiners specified that there is no diagnosis of a mental disorder.  The evidence associated with the record does not disclose such a diagnosis, and the Veteran has denied having been so diagnosed.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

Under these circumstances, the Board must conclude that the Veteran has not met the regulatory requirements of entitlement to service connection for PTSD.  Moreover, no other acquired psychiatric disorder has been diagnosed.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder and that the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
G. A. WASIK	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


